Mr. Justice Gordon
delivered the opinion of the court,
Where a jury, as in the case in hand, are called upon to assess damages on account of the taking of lands by a corporation, they are, as is said by Gibson, J., in the case of The Schuylkill Navigation Company v. Thoburn, 7 S. & R. 441, to value the property without reference to the person of the owner, or the actual state of his business; and in doing that the only safe rule is, to inquire what the property, unaffected by the obstruction, would have sold for at the time the injury was committed, and what it would sell for as affected by the injury, arid the difference is the true measure of compensation. In Hornstein v. Atlantic & Great Western Railroad Co., 1 P. F. Smith 87, the doctrine above stated is repeated, and it is said, per curiam: “ In estimating the damages resulting from the road, consequential or speculative damages are to be rejected, and in estimating the advantages such only as are special or peculiar to the property in question are to be considered, and not such as are common to the public.”
Without going further for authority, these cases furnish all the elements necessary for the determination of the present controversy. Considering only the advantages and disadvantages, special *431and peculiar, resulting to the plaintiffs’ property, by reason of the introduction of the defendants’ road upon it, what was the difference in its value in the real estate market, before and after the building of that road ? The resolution of this question solves the proposed problem. The property in question is used for manufacturing, and, ordinarily, the market values of such properties are advanced by the introduction of railroads; this fact is one upon which the jury must pass, for much depends upon the situation of the property and the accessibility of the road which traverses it. If that road is carried through it on an embankment so high, or in a cut so low that it cannot be reached by a switch, it is useless to the property; on the other hand, if the road is on grade, or nearly so, that by a siding, or switch it may be made useful and convenient for the purposes for which the property is used, the value of that property may be greatly enhanced thereby. How, then, can any -one reasonably contend that either of the above supposed conditions may not be given in evidence? We have no hesitation in saying that the court below was wrong in refusing to permit the defendant to prove that a siding could be conveniently constructed upon the property of the plaintiffs, and to show how such a construction might be made useful to the premises. That the plaintiffs refused to avail themselves of the advantages which may have been afforded them by the road, is, as we have seen, of no moment, for the question is not as to the disposition of the owners of the property, but whether or not the facilities afforded by the improvement have advanced the market values of the property.
As immediately connected with the above stated proposition, we are also of opinion that the plaintiffs’ third point should have been affirmed. It is conceded that, under our Acts of Assembly, the owners of mills and manufactories may of right connect their private sidings with the railroads in their vicinity, and though, as the counsel for the defendants in error says, it does not follow that such owners may ever avail themselves of such right, nevertheless the fact that such a right exists in them may largely advance the market value of their several properties. Certainly privileges which may be used .to facilitate transportation to and from large factories must have some effect upon their values.
Again, the court refused the offer of the defendant to show that it had so built its depot as to be convenient to the plaintiffs’ works. In this we think there was error. Let us put the case from the other side and suppose the depot to be placed at such a distance from the plaintiffs’ land, or at such a place as to render it useless to their works, it follows that unless they have some other means of access, the railroad, as to them and their property, is utterly worthless, and from it no advantage could accrue that would form an offset to the damages suffered. Now who will undertake to say that a landowner could not show a condition of things such as this *432before a jury summoned to Inquire into and assess the damages he may have suffered ? But if he may show these things the railroad company may show the converse; that it has furnished suitable and convenient depots and other conveniences, and that the lands which are traversed by its road are thereby benefited and improved.
True, a depot is designed for the public benefit, but non constat that the plaintiffs’ lands may not be specially benefited thereby. The very same thing may be said of the whole road, of which the depot is part, and yet it is the whole road, and not merely that part which happens to lie on the private property alleged to be damaged, which gives to it that peculiar or special value which is the subject of set off. It hence follows that while the general advantage, resulting as well to the public as to the property which is the subject of assessment, is not to be considered in estimating the benefits to that property, yet any and everything connected with the general improvement, which tends to increase its value or usefulness to such property, may be considered.
The testimony of John G. Robinson, as to the value of the premises under consideration, ought to have been admitted. Though his knowledge of the value of lands in that neighborhood may have rested solely upon a few purchases made by the railroad company, and from no other sales or purchases in the real estate market, yet he had some knowledge upon which to base an opinion, and the value of that opinion was for the jury.
Judgment reversed, and a venire facias de novo awarded.